MURRAY, Judge
(dissenting):
The findings of the military judge, sitting alone as a special court-martial, that the appellant knowingly possessed a proscribed drug, Phencyclidine (PCP) in violation of Article 92, UCMJ, and then attempted to violate a lawful regulation by wrongfully selling and transferring that same drug while believing it to be the controlled substance, Tetrahydrocannabinol (THC) in violation of Article 80, UCMJ, are patently inconsistent and irreconcilably incompatible. The error in my opinion is not cured by the supervisory authority’s action in dismissing the Charge alleging the wrongful possession of the Phencyclidine (PCP) and approving only the Charge alleging a wrongful attempt to transfer and sell that same drug which appellant knew to be (PCP) while supposedly believing that it was (THC).
The supervisory authority does not conduct a trial de nova on the record, but rather his conviction beyond a reasonable doubt must be addressed to the same findings of fact as the trier of the facts. When the findings are patently inconsistent, the supervisory authority is not empowered to “second-guess” the fact finder (as in this instance) and choose which part of the inconsistency he is convinced of and then disregard the contradictory part as a convenient vehicle for “reconciling the irreconcilable.” As this Court alluded in United States v. Barefield, 1 M.J. 962 (N.C.M.R. 1976) (decided ultimately on jurisdictional grounds), patently and irreconcilably incompatible findings require remedy by the reviewing authorities.
In the instant case the appropriate remedy would be to order a rehearing on the only remaining Charge consisting of two specifications laid under Article 80, Uniform Code of Military Justice since all of the other specifications were either dismissed with prejudice or otherwise resulted in an acquittal. I consider it clearly erroneous to approve the supervisory authority’s action in this case.